DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/22 was filed after the mailing date of the Final Rejection on 02/04/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gareth M. Blyth on 06/08/22.
The application has been amended as follows: 
2.	(Currently Amended) The method of Claim 1, wherein gathering first data comprises storing first data in the surgical hub.
8.	(Currently Amended) The method of Claim 1, wherein the previous surgical suturing procedure comprises one previous surgical suturing procedure of a plurality of previous surgical suturing procedures, and wherein gathering [[first]]second data comprises accessing existing information based on at least one of the plurality of previous surgical suturing procedures.
10.	(Currently Amended) The method of Claim 9, wherein gathering first data comprises storing first data in the surgical hub system.
14.	(Currently Amended) The method of Claim 9, wherein gathering first data comprises monitoring each suturing stroke during the use of the first surgical suturing instrument using a needle detection circuit.
16. 	(Currently Amended) The method of Claim 9, wherein the previous surgical suturing procedure comprises one previous surgical suturing procedure of a plurality of previous surgical suturing procedures, and wherein gathering [[first]]second data comprises accessing existing information based on at least one of the plurality of previous surgical suturing procedures.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches a method for adjusting control parameters of a first surgical suturing instrument using a surgical hub that includes the combination of recited limitations in claims 1, 9, and 18.
Previously cited prior art reference Tokarchuk and Meade disclose the invention as substantially claimed in claims 1, 9, and 18, as detailed in the Final Rejection mailed 02/04/22. However, the combination fails to explicitly divulge the method step of gathering second data, by the surgical hub, from a second internal sensor onboard a second surgical suturing instrument used in a previous surgical suturing procedure. 
Prior art references Yate and previously cited references detail gathering data that can be used in future operations as well as using data from previous operations during current operations. However, no reference explicitly details the data from a previous surgical suturing procedure coming from a second sensor of a second suturing instrument. See figure 10 of Yates.
 Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing method step could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771